Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 20, 2022

                                           No. 04-22-00397-CR

                                IN RE Stephen Wayne RICHARDSON

                                           Original Proceeding 1

                                                  ORDER

       On June 23, 2022, relator filed a pro se petition for writ of mandamus. After considering
the petition, this court concludes relator did not show he is entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on July 20, 2022.



                                                                    _____________________________
                                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2010-CR-10629, styled State of Texas vs. Stephen Richardson, pending in
the 399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.